       Case 1:19-cv-00091-SCY-LF Document 1 Filed 01/31/19 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

OHIO SECURITY INSURANCE COMPANY,

       Plaintiff,

v.

CINDY PARK a/k/a CC’s TRADING POST,
JAMES PERALTA and JAMES PERALTA DBA
J&E WELDING AND CONSTRUCTION,

       Defendants.

                COMPLAINT FOR DECLARATORY JUDGMENT RELIEF

       Pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 57, Plaintiff, Ohio Security Insurance

Company (“Ohio Security”), by and through its undersigned counsel, Allen Law Firm, LLC, and

for its Complaint for Declaratory Judgment Relief against Defendants, Cindy Park a/k/a CC’s

Trading Post, LLC, James Peralta and James Peralta DBA J&E Welding And Construction

(collectively “Defendants”), states as follows:

                          PARTIES, JURISDICTION AND VENUE

       1.      Plaintiff Ohio Security is a foreign insurance company incorporated under the

laws of the State of New Hampshire with its principal place of business at 175 Berkeley Street,

Boston, Massachusetts.

       2.      Upon information and belief, Defendant Cindy Park is a resident of Catron

County, New Mexico.

       3.      Upon information and belief, Defendant Cindy Park owns and operates CC’s

Trading Post, LLC, which is located in Quemado, New Mexico.

       4.      Upon information and belief, Defendant James Peralta is a resident of the village

of Los Lunas, Valencia County, New Mexico.
         Case 1:19-cv-00091-SCY-LF Document 1 Filed 01/31/19 Page 2 of 11



         5.     Upon information and belief, at all relevant times to the allegations set forth

herein, Defendant James Peralta conducted business as J&E Welding And Construction.

         6.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332.

         7.     There exists diversity of citizenship between and among the parties, and upon

information and belief, the amount in controversy exceeds $75,000, exclusive of interest and

costs.

         8.     Declaratory relief is authorized and appropriate in this action pursuant to 28

U.S.C. § 2201 and Fed. R. Civ. P. 57.

         9.     An actual controversy exists between the parties regarding the duty to defend and

indemnify James Peralta DBA J&E Welding And Construction under a policy of insurance

issued by Ohio Security to Defendant James Peralta DBA J&E Welding And Construction as set

forth more fully herein. The controversy is justiciable in character, and the relief requested

herein is necessary to declare the parties’ contractual rights, duties, and obligations under the

policy described herein and applicable law.

         10.    Venue is proper pursuant to 28 U.S.C. 1391(a)(2) because the events giving rise

to this controversy occurred in the State of New Mexico.

                                  GENERAL ALLEGATIONS

A.       Insurance Policy at Issue

         11.    Ohio Security issued a policy of insurance to James Peralta d/b/a J & E Welding

& Construction under Policy No. BLS (17) 55923011 for the policy period from March 4, 2016,

to March 4, 2017 (“Policy”).




                                              2
       Case 1:19-cv-00091-SCY-LF Document 1 Filed 01/31/19 Page 3 of 11



       12.     A true and correct copy of the declarations pages, along with relevant portions of

the Policy referenced herein, are attached hereto as Exhibit A.

       13.     Of relevance, the Policy contains the following provisions:

              COMMERCIAL GENERAL LIABILITY COVERAGE FORM

       SECTION I - COVERAGES

       COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE
       LIABILITY

       1.      Insuring Agreement

               a.     We will pay those sums that the insured becomes legally obligated
                      to pay as damages because of “bodily injury” or “property
                      damage” to which this insurance applies. We will have the right
                      and duty to defend the insured against any “suit” seeking those
                      damages. However, we will have no duty to defend the insured
                      against any “suit” seeking damages for “bodily injury” or
                      “property damage” to which this insurance does not apply. We
                      may, at our discretion, investigate any “occurrence” and settle any
                      claim or “suit” that may result. But:

                      (1)     The amount we will pay for damages is limited as
                              described in Section III – Limits of Insurance; and

                      (2)     Our right and duty to defend ends when we have used up
                              the applicable limit of insurance in the payment of
                              judgments or settlements under Coverages A or B or
                              medical expenses under Coverage C.

                      No other obligation or liability to pay sums or perform acts or
                      services is covered unless explicitly provided for under
                      Supplementary Payments – Coverages A and B.

               b.     This insurance applies to “bodily injury” and “property damage”
                      only if:

                      (1)     The “bodily injury” or “property damage” is caused by an
                              “occurrence” that takes place in the “coverage territory”;
                      (2)     The “bodily injury” or “property damage” occurs during
                              the policy period[.]

                      ***

                                            3
Case 1:19-cv-00091-SCY-LF Document 1 Filed 01/31/19 Page 4 of 11



      ***

2.    Exclusions

      This insurance does not apply to:

      a.     Expected or Intended Injury

             “Bodily injury” or “property damage” expected or intended from
             the standpoint of the insured. […].

      ***

      j.     Damage to Property

             “Property damage” to:

             ***

             (5)    That particular part of real property on which you or any
                    contractors or subcontractors working directly or indirectly
                    on your behalf are performing operations, if the “property
                    damage” arises out of those operations; or

             (6)    That particular part of any property that must be restored,
                    repaired or replaced because “your work” was incorrectly
                    performed on it.

             ***

             Paragraph (6) of this exclusion does not apply to “property
             damage” included in the products-completed operations hazard”.

      ***

SECTION V - DEFINITIONS

***

13.   “Occurrence” means an accident, including continuous or repeated
      exposure to substantially the same general harmful conditions.

***

17.   “Property damage” means:



                                   4
Case 1:19-cv-00091-SCY-LF Document 1 Filed 01/31/19 Page 5 of 11



       a.     Physical injury to tangible property, including all resulting loss of
              use of that property. All such loss of use shall be deemed to occur
              at the time of the physical injury that caused it; or

       b.     Loss of use of tangible property that is not physically injured. All
              such loss of use shall be deemed to occur at the time of the
              “occurrence” that caused it.

18.    “Suit” means a civil proceeding in which damages because of “bodily
       injury”, “property damage”, or “personal and advertising injury” to which
       this insurance applies are alleged. “Suit” includes:

       a.     An arbitration proceeding in which such damages are claimed and
              to which the insured must submit or does submit with our consent;
              or

       b.     Any other alternative dispute resolution proceeding in which such
              damages are claimed and to which the insured submits with out
              consent.

       ***

22.    “Your work”:

       a.     Means:

              (1)      Work or operations performed by you or on your behalf;
                       and

              (2)      Materials, parts or equipment furnished in connection with
                       such work or operations.

       b.     Includes:

              (1)      Warranties or representations made at any time with respect
                       to the fitness, quality, durability, performance or use of
                       “your work”; and

              (2)      The providing of or failure to provide warnings or
                       instructions.

***

Endorsement CG 21 67 12 04 is a Fungi or Bacteria Exclusion, and provides:

This endorsement modifies insurance provided under the following:

                                     5
       Case 1:19-cv-00091-SCY-LF Document 1 Filed 01/31/19 Page 6 of 11



      COMMERCIAL GENERAL LIABILITY COVERAGE PART

      A.      The following exclusion is added to Paragraph 2. Exclusions of Section
              1—Coverage A—Bodily Injury and Property Damage Liability:

              2.     Exclusions

                     This insurance does not apply to:

                     Fungi or Bacteria

                     a.      “Bodily injury” or “property damage” which would not
                             have occurred, in whole or in part, but for the actual,
                             alleged or threatened inhalation of, ingestion of, contact
                             with, exposure to, existence of, or presence of, any “fungi”
                             or bacteria on or within a building or structure, including its
                             contents regardless of whether any other cause, event,
                             material or product contributed concurrently or in any
                             sequence to such injury or damage.

                     b.      Any loss, cost or expenses arising out of the abating, testing
                             for, monitoring, cleaning up, removing, containing,
                             treating, detoxifying, neutralizing, remediating or disposing
                             of, or in any way responding to, or assessing the effect f,
                             “fungi” or bacteria, by any insured or by any other person
                             or entity.

              This exclusion does not apply to any “fungi” or bacteria that are, are on, or
              are contained in, a good or product intended for bodily consumption.

      ***

      C.      The following definition is added to the Definitions Section:

              “Fungi” means any type or form of fungus, including mold or mildew and
              any mycotoxins, spores, scents or by-products produced or released by
              fungi.

See Exh. A.

      B.      The Underlying State Court Complaint

      14.     Defendant Cindy Park a/k/a CC’s Trading Post (“Park”) filed a lawsuit in the

Seventh Judicial District Court, Catron County, New Mexico, titled Cindy Park a/k/a CC’s



                                            6
        Case 1:19-cv-00091-SCY-LF Document 1 Filed 01/31/19 Page 7 of 11



Trading Post v. James Peralta and J & E Welding & Construction, Cause No. D-728-2017-

00004. The Original Complaint was filed on February 24, 2017, and a First Amended Complaint

was filed March 1, 2017. See First Amended Complaint (“Complaint”), attached hereto as

Exhibit B.

       15.       According to the Complaint, on April 17, 2016, James Peralta DBA J&E Welding

And Construction (“Peralta”) entered into an oral contract with Park to perform construction

work on her residence. See Exh. B, ¶ 4.

       16.       Peralta began work pursuant to the contract on April 20, 2016. Id., ¶ 7.

       17.       Pursuant to the Complaint, Peralta performed “substandard work” on the property

and eventually abandoned the project on or about October 20, 2016. Id., ¶¶ 11 and 12.

       18.       Park filed a Complaint against Peralta with the New Mexico Construction

Industries Division (“CID”) on October 20, 2016. Id., ¶ 13.

       19.       The lawsuit seeks relief for Breach of Contract (Count I) for Peralta’s alleged

failure to pull required permits for the work, to perform the work in accordance with applicable

codes and standards in the industry, to compact the soil, to have soil compaction tests performed,

and to install proper footings. Id., ¶¶ 21 through 36.

       20.       Park alleges that Peralta’s breach of the contract was intentional, willful and

malicious and asserts that as a result, “the constructed work began to fall apart due to settling

caused by defendant[’]s failure to properly compact the soil.” Id., ¶¶ 31 and 32.

       21.       The Complaint asserts a claim for fraud (Count II) against Peralta claiming that he

willfully, deliberately and maliciously intended to “do substandard work and cut corners.” Id. ¶¶

37 through 45.




                                              7
       Case 1:19-cv-00091-SCY-LF Document 1 Filed 01/31/19 Page 8 of 11



       22.       The Complaint asserts that Peralta also breached the covenant of good faith and

fair dealing (Count III) by “not pulling any permits, performing shoddy work […], destroying

[Park]’s residence and buildings, and abandoning the project.” Id., ¶¶ 46 through 49.

       23.       As a result of Peralta’s breach of the covenant of good faith and fair dealing, Park

alleges her “residence and buildings pose unsafe imminent danger to occupants and will need to

be demolished.” Id., ¶ 50.

       24.       The Complaint further asserts a claim for conversion (Count IV) alleging Peralta

converted money she paid to him by the “wrongful acts of cutting corners, building less than

what the contract called for, failing to build in accordance with the uniform building code, failing

to complete work contracted for, [and] damaging her existing buildings so they are an imminent

danger to occupancy [sic] and in need of demolition.” Id., ¶ 55.

       25.        Park also asserts a claim for negligence (Count V) alleging Peralta negligently

performed substandard construction work that “caused the constructed work to be an imminent

health hazard.” Id., ¶¶ 57 through 60.

       26.       The Complaint asserts that Peralta violated the Unfair Practices Act (Count VI) by

taking advantage of Park’s lack of capacity and/or ability to oversee and question his work and

services and by performing “substandard work in a malicious manner for financial gain.” Id., ¶¶

62 through 66.

       27.       Upon information and belief, Park has recently alleged damages as a result of

exposure to mold caused by Peralta’s acts and/or omissions.

       28.       Park seeks the following damages:

                 a.     general damages in the amount she paid defendant to perform the work;

                 b.     compensatory damages in an amount sufficient to tear down her residence
                        and other buildings;

                                              8
        Case 1:19-cv-00091-SCY-LF Document 1 Filed 01/31/19 Page 9 of 11




               c.        special damages in an amount sufficient to replace her residence and other
                         buildings;

               d.        exemplary damages;

               e.        attorney’s fees and costs; and

               f.        treble damages under § 57-12-10 for unconscionable trade practices.

D.     Demand

       29.     Peralta provided notice to Ohio Security of the lawsuit filed by Cindy Parks.

       30.     Ohio Security is currently defending Peralta against Park’s claims pursuant to a

reservation of rights.

                                   FIRST CLAIM FOR RELIEF
                                     (Declaratory Judgment)

       31.     Ohio Security incorporates, by reference, the allegations set forth in paragraphs 1

through 30 of its Complaint as if fully set forth herein.

       32.     The rights, status, obligations and other legal relations of Ohio Security and

Defendants are in dispute and are affected by the terms and conditions of the Policy at issue and

New Mexico case law.

       33.     Specifically, a controversy has arisen as to whether Peralta is entitled to defense

and indemnification under the Policy issued by Ohio Security.

       34.     Peralta is not entitled to a defense or indemnity for Park’s complaint filed with the

New Mexico Construction Industries Division, because it is not a “suit” to which the Policy

applies and the allegations against Peralta asserted therein do not arise out of an “occurrence”

resulting in either “bodily injury” or “property damage” as those terms are defined in the Ohio

Security policy.




                                               9
       Case 1:19-cv-00091-SCY-LF Document 1 Filed 01/31/19 Page 10 of 11



       35.     The Complaint filed by Parks in the Seventh Judicial District Court of New

Mexico seeks compensatory, general, special, and exemplary damages, costs and attorneys’ fees

and treble damages under § 57-12-10.

       36.     The claims asserted against Peralta in the state court complaint do not arise out of

an “occurrence” resulting in either “bodily injury” or “property damage” as those terms are

defined in the Ohio Security policy.

       37.     The alleged substandard work performed by Defendant Peralta does not constitute

“property damage”.

       38.     Any claims for “property damage” would be excluded by the “expected or

intended injury” exclusion.

       39.     The claims are excluded by the “damage to property” exclusion, specifically

subsections (5) and (6) applicable to “property damage” arising out of Peralta’s operations and/or

property that must be restored, repaired or replaced because Peralta’s work was incorrectly

performed on it.

       40.     Damages as a result of exposure to mold or fungi are excluded by the Fungi or

Bacteria Exclusion, contained in Endorsement CG 21 67 12 04.

       41.     Pursuant to 28 U.S.C. § 2201 et seq. and Fed. R. Civ. P. 57, Ohio Security is

entitled to a declaratory judgment from this Court as follows:

               (A)    Judgment be entered declaring the rights and obligations of each of the
                      parties with regard to the disputes raised herein;

               (B)    That it enter judgment declaring there is no coverage under the Ohio
                      Security policy for the claims asserted against Peralta by Parks in the
                      Construction Industries Division complaint;

               (C)    That it enter judgment declaring Ohio Security has no duty to defend
                      Peralta for the claims asserted against him in the Construction Industries
                      Division complaint filed by Parks;


                                            10
      Case 1:19-cv-00091-SCY-LF Document 1 Filed 01/31/19 Page 11 of 11



              (D)     That it enter judgment declaring there is no duty to indemnify Peralta for
                      any fines, penalties or awards against him in the Construction Industries
                      Division complaint;

              (E)     That it enter judgement declaring there is no coverage under the Ohio
                      Security policy for the claims asserted against Peralta by Parks in the
                      lawsuit filed in the Seventh Judicial District Court of New Mexico;

              (F)     That it enter judgment declaring there is no duty to defend Peralta in the
                      lawsuit filed against him by Park; and

              (G)     That it enter judgment declaring that there is no duty to indemnify Peralta
                      for the damages alleged in the Park lawsuit;

       WHEREFORE, Plaintiff Ohio Security Insurance Company respectfully requests the

Court enter a declaratory judgment against Defendants declaring the following:

              (1)     Judgment be entered declaring the rights and obligations of each of the
                      parties with regard to the disputes raised herein;

              (2)     That it enter judgment that there is no coverage under the policy issued by
                      Ohio Security for the claims asserted in the Park Complaint;

              (3)     That it enter judgment declaring there is no duty to defend Peralta in the
                      lawsuit;

              (4)     Costs and attorneys’ fees and for such other and further relief as this Court
                      deems just and proper under the circumstances.

                                             Respectfully Submitted,

                                             ALLEN LAW FIRM, LLC


                                             /s/ Meena H. Allen____________________
                                             MEENA H. ALLEN
                                             KERRI L. ALLENSWORTH
                                             Attorneys for Ohio Security Insurance Company
                                             6121 Indian School Road NE., N.E., Suite 230
                                             Albuquerque, NM 87110
                                             (505) 298-9400




                                           11
